Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claim 10 recites the phrase “second second array” in line 9.  This should probably read -- 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 9, 10, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pub. 2015/0070554) in view of Dasani et al. (US Pub. 2007/0081628).
Regarding claims 1 and 12, Shimizu discloses an apparatus and method of imaging comprising: 
providing a detector panel comprising at least first and second pixel arrays (Figure 1); and
providing a controller configured to: 
cause accumulated charge from each pixel in a first array of pixels of the X-ray detector panel to be transferred to a readout device during a first readout interval (horizontal scanning circuit 116 sequentially outputs voltages of each column written in column memory 115 to an output amplifier 117; para 0020), 
wherein residual charge remains in each pixel in the first array of pixels after the transferring after the first readout interval, 
causing accumulated charge from each pixel in a second array of pixels of the X-ray detector panel to be transferred to the readout device during a second readout interval (horizontal scanning circuit 116 sequentially outputs voltages of each column written in column memory 115 to an output amplifier 117; para 0020),
wherein residual charge remains in each pixel in the second array of pixels after the transferring of accumulated charge from each pixel in the second array of pixels; and
during a reset interval that follows the second readout interval, 
causing at least a portion of the residual charge to be transferred from each pixel in the first array of pixels and concurrently causing at least a portion of the residual charge to be transferred from each pixel in the second array of pixels (residual-charge reset period T102-T1041 collectively resets pixel units 101; para 0023).
Shimizu does not disclose the imaging system comprising an imaging X-ray source directing X-rays through a target volume and toward an X-ray detector panel.  However, using a solid state imaging apparatus in the field of x-ray imaging is known, as taught by Dasani.  Dasani discloses an x-ray imaging system having an x-ray source and a solid-state flat panel imaging device, with the advantage of having a number of diagnostic and surgical medical applications (Fig 1; para 0002, 0004, 0022).  In light of the applications to medicine as provided by the teachings of Dasani, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Shimizu.

Regarding claims 5 and 16, Shimizu discloses wherein transferring residual charge from each pixel in the first array of pixels comprises electrically coupling each pixel in the first array of pixels to a reference voltage (para 0024).
Regarding claims 6 and 17, Shimizu discloses wherein the first array of pixels comprises a first row of pixels and the second array of pixels comprises a second row of pixels (sequentially outputs voltage of each column).  It would have been obvious to one of ordinary skill in the art to interchangeably use rows or columns for pixel array readout, with predictable results.
Regarding claims 9, 19, 10 and 20, Shimizu discloses wherein concurrently transferring at least the portion of the residual charge from each pixel in the first array of pixels and at least the portion of the residual charge from each pixel in the second array of pixels comprises: communicatively coupling a first group of arrays of pixels that includes the first array of pixels to a reference voltage so that the residual charge from each pixel in the first group of arrays of pixels begins to be transferred to the reference voltage; and while the residual charge from each pixel in the first group of arrays of pixels is being transferred to the reference voltage, communicatively coupling a second group of arrays of pixels that includes the second array of pixels to a reference voltage so that the residual charge from each pixel in the second group of arrays of pixels begins to be transferred to the reference voltage (para 0024).

Claims 3, 4, 7, 11, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pub. 2015/0070554) in view of Dasani et al. (US Pub. 2007/0081628), further in view of Sato et al. (US Pub. 2016/0084969).

Regarding claims 4 and 15, Sato discloses wherein transferring residual charge from each pixel in the first array of pixels to the readout device comprises electrically coupling the first array of pixels to a readout stage of the readout device.
Regarding claims 7 and 18, Shimizu and Dasani fail to disclose a start time of the reset interval is selected to occur prior to an irradiation interval and an end time of the reset interval is selected to occur after the irradiation interval.  In the same field of radiography, Sato discloses an imaging apparatus and method of using comprising a providing a control unit 170 configured to reset a detection pixel array prior to an x-ray source irradiation interval and after said irradiation interval, with the advantage of reducing residual charge accumulation and improving imaging quality (para 0005-9, 0036-39; Fig 3; claims 4, 8, 9).  In light of the improved imaging performance provided by the teachings of Sato, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine with the teachings of Shimizu and Dasani.
Regarding claim 11, Dasani discloses that prior to the first readout interval, preparing each pixel in the first array of pixels and each pixel in the second array of pixels to accumulate charge in response to incident X-rays; and causing imaging X-rays to be directed to the X-ray detector panel (Fig 3).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US Pub. 2015/0070554) in view of Dasani et al. (US Pub. 2007/0081628), Sato et al. (US Pub. 2016/0084969), and Mansfield et al. (US Pub. 2004/0068169).
Regarding claim 8, Dasani discloses radiotherapy as a known application for radiation imaging, but the combined references do not disclose providing a megavolt treatment beam.  Megavolt 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C BRYANT whose telephone number is (571)270-1282.  The examiner can normally be reached on M-Tu-W-F / 7a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL C. BRYANT
Primary Examiner




/MICHAEL C BRYANT/               Primary Examiner, Art Unit 2884